Motion of state to dismiss the appeal is denied without prejudice to its right to renew such motion at the hearing on the merits. *909Motion of plaintiff-appellant to assign for hearing without the benefit of the state’s brief is granted without prejudice to the right of the state to file its brief before the October 1972 session, to which session the case is assigned.
Aram K. Berberian, plaintiff-appellant, pro se. Richard J. Israel, Attorney General, W. Slater Allen, Jr., Asst. Attorney General, for defendant-appellee.